Case 1:19-cv-01080-RM-MEH Document 73 Filed 01/30/20 USDC Colorado Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01080-RM-MEH

  POPSOCKETS, LLC

         Plaintiff,

  v.

  LORA SUZANNE WILCOX,
  BRADLEY JAMES WILCOX, and
  JOHN DOES 1-10, individually and as corporate entities,

         Defendants.


                                        MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on January 30, 2020.

         The Court will hold a Discovery Conference in this case on Thursday, February 20, 2020
  at 10:30 a.m. in Courtroom A-501, on the fifth floor of the Alfred A. Arraj United States
  Courthouse located at 901 19th Street, Denver, Colorado.

         If this date is not convenient, any party seeking to change the conference date must file a
  motion. Absent exceptional circumstances, no request for rescheduling will be entertained unless
  made five business days prior to the date of the conference.

         The pro se Defendants shall appear at the conference and may do so by telephone by calling
  my chambers at (303) 844-4507 at the appointed time. Counsel for the Plaintiff shall appear in
  person unless otherwise permitted to appear by telephone on a showing of good cause.

         The parties shall submit any information/documents they believe may be helpful to the
  resolution of the issue(s) on or before February 19, 2020 at noon to
  hegarty_chambers@cod.uscourts.gov.
